Citation Nr: 0619930	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision.  The veteran 
testified before the Board in February 2006.

The veteran has raised other claims for service connection.  
But as stated by her representative, the veteran will pursue 
those claims at the RO directly.  


FINDINGS OF FACT

1.  The veteran has no active service in the Republic of 
Vietnam.  

2.  Diabetes mellitus was manifested years after service and 
is not related to her active service or any aspect thereof, 
including claimed herbicide exposure.

3.  There is no current, valid diagnosis of PTSD; the 
psychiatric diagnoses are major depressive disorder and 
gender identity disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO sent letters in December 2000, January 2001, March 
2001, and January 2002; a rating decision in April 2002; and 
a statement of the case in November 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See 38 C.F.R. § 20.1102 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA satisfied its duty to notify the appellant prior to 
the last adjudication in this matter, which is contained in a 
January 2004 supplemental statement of the case.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  VA has also provided the veteran with 
several examinations on the issues on appeal.  The appellant 
has not referred to any additional, unobtained, available, 
relevant evidence with regard to the issues that are being 
decided in today's decision.  

The veteran served on active duty with the Air Force from May 
1966 to December 1969, including as an engine mechanic at 
Nakhon Phanom Royal Thai Air Force Base in Thailand from July 
1968 to July 1969.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
diseases, including psychoses and diabetes mellitus, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Diabetes mellitus

The veteran contends that she now has diabetes mellitus type 
II as a result of exposure to various substances during his 
active service, including herbicides.

The veteran was diagnosed with diabetes many years after 
separation from service.
 
On ophthalmological treatment at the University of Minnesota 
in December 1994, it was noted that the veteran's diabetes 
mellitus seemed to be associated with hypertension 
medications and renal disease.  Also, a March 1996 non-VA 
progress note indicated that the veteran's hypertension was 
first detected at age 20 years, while diabetes was first 
detected in 1980.

Non-VA medical records from 1999 indicate that the veteran 
had been diabetic for 20 years.  A non-VA hospitalization 
discharge summary from 2000 noted a history of diabetes 
mellitus type II for 25 years.  This differs markedly from 
the March 1996 non-VA progress note indicating that diabetes 
was first detected in 1980.    

On a July 2000 VA examination, it was noted that the veteran 
reported having had elevated blood sugars as early as 1972 or 
1973 and having been placed on oral medications in 1980.  

On a May 2001 VA examination, the veteran stated that she 
believed that she had high blood sugars in the mid-1970s.

An October 2003 VA examination noted that the veteran 
reported having been diagnosed with diabetes since the late 
1970s.  

Thus, even based on the veteran's inconsistent reports about 
the onset of elevated blood sugar readings, the earliest 
possible suggestion of diabetes symptoms is three or more 
years after separation from service.  In sum, this evidence 
indicates that the veteran was diagnosed with diabetes 
several years after separation from service.  Indeed, one 
medical record associates the diabetes with hypertension 
medication.

But the veteran's primary argument is that her post-service 
diabetes is due to in-service herbicide exposure.

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including Type II diabetes 
mellitus, that become manifest to a compensable degree within 
a specified period of time in the case of certain diseases.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  But in 
this case, the veteran does not argue that she was in Vietnam 
during any part of her active service.

The veteran states that while she was not actually involved 
in Operation Ranch hand, she worked on aircraft that were 
involved in Operation Ranch Hand.  She also states that Agent 
Orange was used to clear the area that was used for the air 
base at Nakhon Phanom, Thailand, where she had been 
stationed.  The veteran also states that she was exposed to 
herbicides from aircraft that sprayed herbicides in Vietnam 
and in Laos; she states that aircraft stationed at Nakhon 
Phanom flew over Laos, but that aircraft from United States 
air bases in South Vietnam also flew to Nakhon Phanom air 
base for maintenance and repairs after spraying through 
Vietnam.   

VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  VA's General Counsel has concluded that the 
term "service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  
VAOPGCPREC 7-93 (Aug. 12, 1993) (cited at 59 Fed. Reg. 4752 
(1994)).  In part, the veteran has contended that she 
actually did fly on a military aircraft over Vietnam at one 
point during her service.  Under VAOPGCPREC 7-93, this is not 
sufficient to trigger the application of the presumptions 
regarding herbicide exposure under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307 and 3.309.

Moreover, the gist of the veteran's argument is removed one 
more step from the facts of VAOPGCREC 7-3.  In essence, she 
states that she was exposed to herbicides primarily from 
working on aircraft that she believes were involved in 
herbicide spraying, including Operation Ranch Hand.  However, 
by extension of the holding of VAOPGCREC 7-93, this is not 
deemed as service in Vietnam.

Also, the United States Armed Services Center for Unit 
Records Research (USASCURR) replied to VA in March 2002:

Our research at this time indicates that 
herbicides were not sprayed near U.S. personnel in 
Thailand. Herbicides were only sprayed in Thailand 
for test purposes in remote jungle areas during 
the early and mid 1960s.  In addition, we cannot 
document that [the veteran] was expos[ed] to 
herbicides while working as an engine mechanic.  
[The veteran's] name is not listed on available 
Ranch hand rosters.

The Board has also considered the fact that the veteran was 
stationed at Nakhon Phanom in Thailand, near the border with 
Laos from July 1968 to July 1969.  This air base does not 
appear on any publicly available Department of Defense 
documents detailing the majority of herbicide exposures 
outside the Republic of Vietnam, including a January 2003 
letter from Assistant Secretary of Defense William 
Winkenwerder, Jr., to VA's Chief Officer for Public Health 
and Environmental Hazards or the similar list submitted by 
the veteran at the February 2006 Board hearing.  

The Board is mindful of the many internet articles and 
postings from various individuals indicating that they were 
exposed to herbicides outside of the Republic of Vietnam, as 
well as a non-precedential decision of the Board regarding 
possible herbicide exposure at Nakhon Phanom air base.  
However, none of those articles, postings, or even the non-
precedential Board decision establish that the veteran was 
exposed to herbicides in any of her active service.  Most 
articles are speculative, and none of them is based on any 
verified herbicide exposure information from the ultimate 
source of herbicide exposure, the Department of Defense.  
Simply put, until the Department of Defense can provide any 
helpful information about herbicide exposure in Nakhon Phanom 
air base in Thailand, there is no verified evidence to 
support the claim of herbicide exposure during active 
service.

The veteran also contends that she was exposed to various 
other chemicals and substances, including gasoline, 
degreasing agents, and paint removers during her active 
service.  But on this argument, there is no competent, 
supporting evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  No evidence of record relates the veteran's 
diabetes to any such exposure.  The Board is appreciative of 
the veteran's firmly held beliefs.  Unfortunately, competent 
medical evidence to associate diabetes to active service is 
needed and in this case, that type of evidence is absent.  

Thus, the weight of the evidence demonstrates that the 
veteran's diabetes was not incurred in, aggravated by, or 
related to her active service or to any aspect of that active 
service.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002). 

PTSD

In addition to the above general provisions regarding service 
connection, additional provisions govern claims for service 
connection for PTSD.  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
1996, VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 
4.126 (2005).  61 Fed. Reg. 52,695-52,702 (1996).

In this case, however, the veteran is not diagnosed with 
PTSD.

Non-VA records from 1999 reflect that the veteran had gender 
dysphoria since childhood.  In June 1999, the veteran 
underwent male-to-female sexual reassignment surgery.

Thereafter, on non-VA psychiatric treatment in 2000 and 2001, 
the veteran's diagnoses were major depressive disorder and 
gender identify disorder.  According to a July 2000 
psychological evaluation at the University of Minnesota, the 
veteran had several stressors, but none of those were related 
to military service.  The diagnoses were moderate, recurrent 
major depression; gender identify disorder of adulthood, by 
history; partner relational problem; and occupational 
problems.

The veteran has been receiving VA treatment for depressive 
disorder since 2000.  

On VA psychiatric urgent care treatment in October 2000, the 
veteran reported some military traumas, but denied symptoms 
of PTSD.  On psychological evaluation in October 2000, the 
impression was a long history of major depression that 
appeared to be secondary to gender identity disorder.

According to a May 2001 VA mental disorders examination, the 
veteran had been treated for depression since 1996.  The 
diagnoses on this examination were major depressive disorder 
and a history of gender identity disorder. 

Also, on treatment in August 2001, a VA staff mental health 
clinic psychiatrist noted that the veteran did not endorse 
any of the symptoms of PTSD, and he concluded that the 
veteran did not have PTSD.   

Stressors noted on VA treatment in 2003 included cancer for 
the veteran's spouse, the spouse's bankruptcy, VA denials of 
claims for PTSD and diabetes, and other non-service-related 
matters.  VA mental health clinic records since 2004 
continued reflecting treatment for depressive disorder.  
Stressors included the death of the veteran's spouse from 
cancer in 2004.  There also were references to coping with 
significant stress associated with a "troubled friend who is 
living with her without paying rent" in May 2005.  Other 
stressors in 2005 included the sale of her home, a move to a 
new trailer, financial difficulties, and "ongoing 
frustrations regarding Agent Orange claim."  

The Board also notes an April 2003 decision by the Social 
Security Administration (SSA) which awarded SSA disability 
benefits for conditions that included depressive disorder, 
but did not include PTSD.

Thus, no contemporaneous treatment records include an actual 
PTSD diagnosis.

Moreover, an October 2003 VA PTSD examination also ruled out 
a PTSD diagnosis.  The examining VA psychologist noted 
various of the veteran's reported in-service stressors, but 
concluded that the veteran did not satisfy all of the 
requisite criteria for a PTSD diagnosis.  Indeed, the only 
diagnoses were major depressive disorder (in partial 
remission) and gender identity disorder corrected by sex 
reassignment surgery.  The psychologist remarked that the 
veteran did have some distressing symptoms (particularly 
nightmares as a result of service), but these symptoms were 
"not sufficient to qualify as a full-fledged mental 
disorder."  

Since the veteran does not have a valid, acceptable PTSD 
diagnosis, the Board must deny this claim. 

Various other special considerations apply to claims for 
service connection for PTSD.  But since there is no valid 
PTSD diagnosis here, the Board need not address those 
additional considerations.

Thus, the weight of the evidence demonstrates that the 
veteran does not have PTSD that was incurred in, aggravated 
by, or related to her active service or any aspect of that 
active service.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b) (West 2002). 






ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for PTSD is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


